            Case 1:20-cv-02538-LJL Document 78 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               1/15/2021
                                                                       :
ANTONY VARBERO,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-cv-2538 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
ANASTASIOS P. BELESIS, et al.,                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

As stated at the conference held yesterday, January 14, 2021, IT IS HEREBY ORDERED that:

        1. The parties having represented that the only remaining discovery is (1) the deposition
           of Mr. Belesis; (2) the completion of document discovery by defendants; (3) the
           deposition of Mr. Varbero, and (4) a possible continuation of the deposition of Mrs.
           Belesis (upon a motion to reopen that deposition), all discovery is to be completed by
           February 26, 2021.

        2. No party having demanded a jury, a bench trial will begin at 10:00 a.m. on April 19,
           2021 in Courtroom 15(c) at 500 Pearl Street, New York, NY 10007. If Mr. Belesis
           and Mrs. Belesis wish to testify (or Plaintiff timely calls them as adverse witnesses),
           they will need to testify in person and will need to arrange to be present for trial. If
           the Court determines, in its discretion or as a result of Standing Order, that the
           courtroom is not available due to the COVID-19 pandemic, the bench trial will be
           held remotely. The trial will last no more four days with equal time to be given to
           each side.

        3. Mr. Belesis’ deposition shall take place over videoconference no later than January
           27, 2021. The only circumstance under which that date will be adjourned is if, by no
           later than January 22, 2021, Mr. Belesis moves for an adjournment and submits a
           sworn and detailed declaration or affidavit demonstrating that it is not technologically
           possible for him to be deposed by January 27, 2021, in the locations where he is at
           from now until January 27, 2021. Such affidavit or declaration at a minimum shall
           set forth the efforts Mr. Belesis has made to locate facilities from which his
           deposition may be taken and why any facilities investigated are deemed to be
           inadequate. Plaintiff may respond no later than noon on January 25, 2021. If the
           Court grants Mr. Belesis an extension, his deposition shall be taken no later than
           February 4, 2021.
        Case 1:20-cv-02538-LJL Document 78 Filed 01/15/21 Page 2 of 2




      4. All of the bank statements and credit card statements in the possession, custody, and
         control of the corporate and individual Defendants shall be produced by January 22,
         2021. This is a reiteration of the Court’s prior orders.

      5. Defendants having agreed at the conference to produce the lease agreements for Mr.
         and Mrs. Belesis, the motion to compel production of the lease agreements is denied
         as moot.

      6. Plaintiff’s motion for additional tax information from defendants is denied without
         prejudice to it being renewed with a detailed letter, no longer than 3 single-spaced
         pages, setting forth facts and law establishing an entitlement to such further
         information.

      7. The Court defers ruling on the motion for sanctions but, if there are discovery
         violations, it will entertain a motion prior to trial to draw adverse inferences against
         defendants or to deem certain facts admitted upon a proper showing by Plaintiff that
         such relief is necessary and appropriate.

      8. The Court is referring the parties to the Court-annexed mediation program with a
         direction that the mediation should take place in the next six weeks, which referral
         will issue by separate order.

SO ORDERED.


Dated: January 15, 2021                   __________________________________
       New York, New York                           LEWIS J. LIMAN
                                                  United States District Judge
